       Case 2:19-cv-02017-SU     Document 58   Filed 01/28/21   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



ESTATE OF MARC DOUGLASS                    Case No. 2:19-cv-02017-SU
DUNCAN and ROBERT J. DUNCAN,
Executor and Father of the Deceased,       ORDER

             Plaintiffs,

      v.

WALLOWA COUNTY SHERIFF’S
DEPARTMENT, a County law
enforcement agency; WALLOWA
COUNTY DISTRICT ATTORNEY’S
OFFICE, a County government agency;
OREGON DEPARTMENT OF HUMAN
SERVICES, a government agency;
OREGON DEPARTMENT OF
ADMINISTRATIVE SERVICES, a
government agency; SHELLEY A.
GOODMAN, mother of the deceased, in
her individual capacity; JANE AND JOHN
DOES 1–13, in their individual and/or
official capacities; LEIGH BEDNAR, in
her individual capacity; THERESA
FISHER, in her individual capacity;
MANDY DECKER, in her individual
capacity; and WALLOWA COUNTY
YOUTH SERVICES, a county government
agency,

             Defendants.


PAGE 1 – ORDER
         Case 2:19-cv-02017-SU         Document 58       Filed 01/28/21    Page 2 of 2




IMMERGUT, District Judge.

       On January 4, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F&R). ECF 56. The F&R recommends this Court enter final judgment and

dismiss without prejudice and without further leave to amend all claims not previously dismissed

with prejudice in this Court’s November 19, 2020, Order, ECF 54. No party has filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Sullivan’s conclusions. The F&R, ECF 56, is adopted in full. All claims not previously dismissed

with prejudice in this Court’s November 19, 2020, Order, ECF 54, are DISMISSED without

prejudice and without further leave to amend.

       IT IS SO ORDERED.

       DATED this 28th day of January, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge
PAGE 2 – ORDER
